Exhibit 10.28.5 AMENDED AND RESTATED LEASE AGREEMENT THIS AMENDED AND RESTATED LEASE AGRELMENT (the "Lease") is made and entered into as of the 1st day of November, 1994, by and between CLAIREMONT ROYALE, a California limited partnership (hereinafter referred to as "Landlord") and JERRY AGAM, an individual, and PACIFICA MANOR, INC., a California corporation (hereinafter collectively referred to as "Tenant"), and is made with reference to the following facts and objectives: A.Landlord and Tenant have heretofore entered into a Lease Agreement, dated March 31, 1987, for the Premises; which prior Lease Agreement was amended by that certain Amendment of Lease Agreement, dated October 16, 1989 (the prior Lease Agreement, as thus amended, is hereinafter collectively referred to as the "Prior Lease"). The parties desire to fully amend and restate the Prior Lease with this Lease; and, upon execution of this Lease, the Prior Leaseshall be terminated and of no further force and effect. B.Landlord owns the "Premises" hereinafter described, together with the fixtures and equipment therein. C.Tenant is experienced in the management and operation of residential care facilities for the elderly (as defined in California Health and Safety Code, Division 22, Chapter 23.2, S1569.21. D.Tenant desires to lease the Premises and personal property from Landlord pursuant to the provisions of this Lease, for the purpose of operating a residential care facility for the elderly. E.Landlord is entering into this Lease in reliance upon the particular skills, knowledge and experience of Tenant in the operation of residential care facilities for the elderly. NOW, THEREFORE, for and in consideration of the forego­ing Recitals and the terms, covenants and conditions of this Lease, and for good and valuable consideration, the sufficiency of which is acknowledged by all parties, the parties agree as follows: 1. PREMISES Subject to the terms and conditions of this Lease, Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, that certain real property described in Exhibit "A" attached hereto, which is improved with and currently licensed and operating as a two hundred fourteen (214) bed residential care facility for the elderly, and certain personal property located thereon, or hereafter located thereon (collectively, the "Premises").The Premises is located at 5219 Clairemont Mesa Boulevard, San Diego, California, and is commonly known as Clairemont Gardens. 2. TERM The term of this Lease (the "Term") shall be for seventeen (17) years and five (5) months, commencing on November 1, 1994, and terminating on March 31, 2012. 3. RENT 3.1 Tenant shall pay to Landlord a monthly rent during each month of the Term, without deduction, setoff, prior notice or demand, as follows: 3.1.1 Subject to Section 3.2 below, the monthly rent for the initial two (2) years and five (5) months of the Term, through March 31, 1997, shall be Thirty-six Thousand Three Hundred Eighty Dollars ($36,380.00). 3.1.2 Commencing on April 1, 1997, and thereafter on the yearly anniversary date of such date throughout the remainder of the Term, the monthly rental shall increase, but never decrease, as calculated on the basis of the Consumer Price Index, All Urban Wage Earners and Clerical Workers, All Items, published by the U. S. Department of Labor, Bureau of Statistics for the Los Angeles/Long Beach/Anaheim Metropolitan Area (the "Index"), as follows: (a)The Index published as of March 1, 1996, shall be considered the "Base Index"; (b)The monthly rental shall be adjusted upward, but not downward, by an amount equal to sixty percent (60%) of the increase, if any, in the Index as of the last month prior to such adjustment over the Base Index (for instance, for the adjustment to occur on April 1, 1997, the Base Index would be compared to the Index for March 1, 1997); provided, however, the monthly rent shall not increase in any lease year by more than four percent (4%) nor less than two and one-half percent (2-1/2%). If at the time of any such adjustment of the monthly rental, the Index shall not exist in the same format described above, the Landlord shall reasonably substitute any official index published by the Bureau of Labor Statistics, or successor agency, as may then be in existence and most nearly equivalent thereto. 3.2 The parties agree that the monthly rent for the initial one (1) month of the Term, due November 1, 1994, shall be deferred; that is, not payable on its usual due date, but rather paid to Landlord in sixty (60) monthly payments of Six Hundred Seven Dollars ($607.00) each, commencing on January 1, 1995, and ending with the payment on December 1, 1999. Each such payment shall be deemed additional rent, in addition to monthly rent and all other sums due under this Lease. Tenant covenants that it shall expend such deferred rent amount for capital improvements to the Premises; which expenditures shall be approved in advance by Landlord in itsreasonable discretion and shall be accounted for in writing by Tenant to Landlord. This one time deferral shall include only the deferral of the monthly rent, not the deferral of additional rent, impound payments or other sums due under this Lease for November 1, 1994 or any other date. 3.3 The monthly rent is due and payable on the first (1st) day of each month, commencing on the first (1st)day of the month in which the Term commences. If the Term commences on a day other than the first (1st) day of a month, monthly rent for such partial month shall be prorated at the rate of 1/30th of the monthly rent per day. 3.4 All rent shall be paid to Landlord at 5150 Overland Avenue, Culver City, California 90230, or at such other address as maybe designated by Landlord from time to time in writing to Tenant. 3.5 Tenant acknowledges that late payment by Tenant to Landlord of rent will cause Landlord to incur costs not contemplated by thisLease, the exact amount of such costs being extremely difficult and impracticable to fix. Such costs include, without limitation, processing and accounting charges, and late charges that may be imposed on Landlord by the terms of any encumbrance(s) affecting the Premises. Therefore, if any installment of rent is not received by Landlord within ten (10) days after its due date, Tenant shall pay to Landlord an additional sum equal to five percent (5%) of the overdue rent as a late charge. The parties agree that this late charge represents a fair and reasonable estimate of the costs that Landlord will incur by reason of late payment by Tenant. Acceptance of any late charge shall not constitute a waiver of Tenant's default with respect to the overdue amount, nor prevent Landlord from exercising any of the other rights and remedies available to Landlord hereunder, at law or in equity. 3.6 The monthly rent provided in this Lease shall be in addition to all other payments to be made by Tenant as provided herein. It is the purpose and intent of Landlord and Tenant that the monthly rent provided herein shall be absolutely net to Landlord, so that this Lease shall yield net to Landlord the monthly rent specified in this Lease in each month during the Term. Except as otherwise expressly provided herein, Landlord shall have no obligation or liability to pay any amounts in connection with the ownership, operation and/or management of the Premises, or any part thereof, whether for real or personal property taxes, or insurance premiums of any kind, or maintenance or costs of repair of any kind, including structural or exterior maintenance, or license fees. Excluding encumbrances for which Landlord is liable, if any, all costs and expenses including, without limitation, taxes, assessments, insurance premiums, utilities, maintenance and repair (capital and ordinary), restore, license fees and obligations of every kind and nature whatsoever relating to the use and/or management of the Premises by Tenant which may accrue become due during or out of the Term shall be paid by Tenant Landlord shall be indemnified and saved harmless by Tenant from against the same. 4.
